On Motion to Dismiss.
The opinion of the Court was delivered by
Bermudez, C. J.
The appellee moves to dismiss this appeal on the ground of want of jurisdiction in this Court over the case.
The suit is for the recovery of live stock, valued at $1750, and for ' the use of them, at $35 for each, per annum, from the institution of the suit to the day of delivery.
*287There was judgment for the plaintiff, recognizing him as the owner of the stock, and in default of delivery for one hundred dollars for each head.
The judgment further allowed plaintiff thirty dollars per amiwm for the use of each mule and horse from the time of sequestration to final delivery — that is, for $280 at least.
The amount allowed by the judgment, added to the value of the stock ($1750), formed a total, at the .rendition of the judgment, of $2030. It could have allowed more.
Were this judgment affirmed on appeal, the plaintiff would be entitled to recover at least $2270.
The judgment appealed from was certainly warranted by the petition, which claimed the ownership of the live stock, or their value, and besides, the use of the same until delivery.
Wc consider that the amount in dispute is the highest sum for which judgment can be rendered, under the allegations and prayer of the petition. Crescent City Co. vs. Larrieux, 30 Ann. 798; Gay vs. Railway Co., 31 Ann. 274.
The motion to dismiss is denied.'